                 Case 1:19-cr-00821-K MW Document 129 Filed 05/27/21 Page 1 of 1


                                                 STAMPUR       &   ROTH
                                                   ATTORNEYS AT LAW

        WILLIAM J. STAMPUR
                                                                                                      ,   --   C.   -   .,,,
        JAMES ROTH
                                                                            USDC SD\lh:w YORK, N.Y. 10007
                                                                            DOCUMENT
                                                                            ELECTRO~ ~J,Ulf.tD
                                                                            DOC#: _ _ _ _ _...,.....__

         May 27, 2021
                                                                            DATE FILED:       5) ~i\~I
        ByECF
        Honorable Kimba M. Wood
        United States District Judge                                        M £M D ENDD~ S-t. b
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                  Re:        United States v. Ivan Brea, 19 Cr. 821 (KMW)
        Dear Judge Wood:

                I write to request that Ivan Brea's current sentence date of June 9, 2021, be changed to
        June 30, 2021 at 11 :00 AM to accommodate our request to have the proceeding conducted in-
        person. My understanding is that the Court and the government can accommodate this request.
              I respectfully request that the dates for the submissions by the parties be adjourned
       accordingly.

   ~ 0-\t'nG1~             w,\l ~ .tv ~tl tt t                       Very truly yours,
lei :uo~.('/\ l      00 -:J1J-N       30,a.o~ L
                                                                    ~~&[,
                                                                     James Roth, Esq.


       cc:       AUSA James Ligtenberg (By ECF)




                                                        ,. L    so 01:r-pa Eb


      JR/Brea/Adj Rqst for Senlencc
